PER CURIAM.
Mother appeals the termination of her parental rights. She alleges: (1) the instant proceeding is barred by res judicata and collateral estoppel; (2) the trial court’s findings under § 211.447 are not supported by clear, cogent, and convincing evidence; and (3) the trial court’s finding that termination would be in the best interests of the child is not supported by clear, cogent, and convincing evidence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*401The trial court’s judgment is affirmed pursuant to Rule 84.16(b).